Citation Nr: 1729783	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  06-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back pain, to include as secondary to service-connected right knee arthritis.

2.  Entitlement to service connection for ear infections with hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965 in the U.S. Air Force, and from February 1967 to November 1973 in the U.S. Army.

This case is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  These matters have extensive procedural histories, which the Board will not fully detail.  An October 2005 rating decision, in pertinent part, determined new and material evidence was not received to reopen claim for entitlement to service connection for low back pain.  In November 2015, the Board determined that relevant service treatment records, which existed at the time of the RO's initial denial of the Veteran's service connection claim, were subsequently obtained and associated with the Veteran's claims file.  Consequently, the Board granted reconsideration of the Veteran's claim for service connection for ear infections with hearing loss. 

Although these issues were previously remanded by the Board in November 2010 and again in November 2015, the Board finds that additional development is still needed prior to adjudication of the claims.

The Board notes that the issues of entitlement to service connection for left hip, left jaw, and right great toe disabilities were remanded by the Board in November 2015 as well.  However, entitlement to service connection for these disabilities was granted in an October 2016 rating decision.  As a result, the full benefit sought on appeal has been awarded and these matters are no longer before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  

A new claim of entitlement to automobile and adaptive equipment has been raised in a June 2017 statement, but it is unclear as to whether it has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In November 2015, the Board remanded the claim of entitlement to service connection for ear infections with hearing loss for an examination in order to determine whether any ear disability is related to the Veteran's period of service.  To that end, the Veteran was afforded a VA Hearing Loss and Tinnitus examination in March 2016.  While the examiner opined on whether the Veteran's hearing loss and tinnitus were related to service, she also noted that the Veteran suffered from ear infections, but provided no opinion on whether such were related to his active duty service.  The March 2016 VA examiner noted that the Veteran had a history of ear infections off and on every five years or so.  A September 2016 VA treatment report reflects that the Veteran complained of clogged ears and an October 2016 VA treatment report states that the Veteran complained of occasional pressure behind his ears and reported a history of ear infections and pressure in his ears while in the military and flying planes.  Thus it is unclear whether the Veteran has a disability other than tinnitus or hearing loss which may be related to his active duty service.  The Board therefore remands this issue in order to obtain an addendum medical opinion to address these questions more thoroughly.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

After issuance of the last Supplemental Statement of the Case (SSOC) in May 2016, additional VA treatment records were associated with the Veteran's record.  The law requires that without a written waiver of initial AOJ review, the Board must remand the claim for the AOJ to first consider that evidence.  38 C.F.R. § 20.1304(c) (2016); but see 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

Further, the additional VA treatment records reflect that the Veteran may have outstanding records regarding his claimed thoracolumbar spine disability.  An April 2016 VA treatment record, the Veteran was noted to have polyneuropathy and it was noted that a lumbar spine MRI could be more eliciting.  In the October 2016 VA treatment report, the Veteran requested a CT scan to evaluate his back.  In a June 2017 VA treatment report, it is noted that the Veteran was in an accident and x-rays of his spine had been reviewed.  Reports of any recent spine x-rays, MRI, or CT scan are not of record.  Thus on remand, any outstanding VA medical records and private treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.

2.  Obtain all outstanding, pertinent VA treatment records dated since June 2017 and associate them with the claims file.  

3.  Then request an addendum medical opinion from the VA examiner who performed the March 2016 Hearing Loss and Tinnitus examination.  If that examiner is not available, forward the request to a similarly qualified examiner to address the questions below.  If another examination is recommended; this should be arranged.  The examiner must be provided the entire record, and he/she must specify in the examination report that the record has been reviewed. 

After reviewing the entire record, the examiner is asked to address the following:

Provide a specific diagnosis for any ear disability during the pendency of the appeal, to include any ear infections.  

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed ear disability, to include ear infections, is causally or etiologically related to the Veteran's period of active service.

The examiner is asked to consider the Veteran's complaints of ear infections, clogged ears, and pressure behind his ears as noted in the September and October 2016 VA treatment records.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.

4.  After undertaking any additional development that may be warranted based on additional information or evidence received, readjudicate the issues on appeal.  In particular, the AOJ must consider the all records received since the May 2016 SSOC.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a SSOC and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.  Thereafter, if indicated, this case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





